DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 01/03/2022 has been acknowledged. Claim(s) 1-19 have been previously cancelled and claims 20-26 have been previously added. Claims 20-26 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Species 2 (figures 10, 11) in the reply filed on 01/03/2022 is acknowledged.
2.	Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Species 1, 3, and 4. Election was made without traverse in the reply filed on 01/03/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 22-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. Pub. No. 2006/0104715) in view of Koenig et al. (U.S. Patent No. 5,597,505).

Newton fails to disclose a weight positioned within the core stiffener and configured to provide the post sleeve installation assembly with approximately neutral buoyancy in uncured concrete.
Koenig et al. discloses a hole form apparatus (abstract) including a weight (18) positioned within the core stiffener (figure 3) and configured to provide the post sleeve installation assembly with approximately neutral buoyancy in uncured concrete (it is understood that in the combination, the weight of Koenig et al. would provide the post sleeve installation assembly of Newton with approximately neutral buoyancy in uncured concrete).
Therefore, from the teaching of Koenig et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the post sleeve assembly of Newton to include a weight positioned within the core stiffener and configured to provide the post sleeve installation assembly with approximately neutral buoyancy in uncured concrete, as taught by Koenig et al., in order to assist in the assembly of forming the sleeve by adding weight to compensate for the buoyancy of the sleeve so that the sleeve remains in place while the concrete is still wet.

As per claim 23, Newton teaches the elastomeric post sleeve core includes features (20, 22) for forming plate stops in the post sleeve shape (it is understood that the features 20, 22 are capable of forming plate stops in the post sleeve shape).
As per claim 24, Newton teaches the elastomeric post sleeve core includes features (33) for forming stand-off ribs in the post sleeve shape (it is understood that the features 33 are capable of forming stand-off ribs in the post sleeve shape).
As per claim 25, Newton teaches the stand-off ribs are sized to contact a surface of a post inserted into a post sleeve having the post sleeve shape (it is understood that the stand-off ribs are capable of being sized to contact a surface of a post inserted into a post sleeve having the post sleeve shape).
As per claim 26, Newton teaches the stand-off ribs define, between each pair of adjacent stand-off ribs, channels (channels between ribs 33; figure 3) that permit water to drain to a bottom of a post sleeve having the post sleeve shape when a post is positioned in the post sleeve (it is understood that the channels would permit water to drain to a bottom of a post sleeve having the post sleeve shape when a post is positioned in the post sleeve).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to post sleeve forms in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633